CONCURRING OPINION
Cole, Judge:
I concur in the conclusion and judgment in this case, but in doing so I am influenced largely by the reasoning employed in two cases which are not included in the majority opinion.
In the well-known “Five Per Cent Cases,” 6 Ct. Cust. Appls. 291, T. D. 35508, the court said: “The purpose of tariff laws, generally speaking, is to provide that the dutiable status of imported merchandise is to be determined at the time it enters into the commerce of the country.” “So long as merchandise remains under bond for warehousing in the tariff sense and for assessment of duties, its importation has not been completed. Indeed, it may never be completed; hence warehoused goods are for tariff purposes future importations.”
Stone & Downer et al. v. United States, 19 Ct. Cust. Appls. 259, T. D. 45388, emphasized the same rule in the following language: “No principle is better settled in this court than the one that goods in *41bonded warehouses are not to be considered as imported until a permit of delivery has been issued and they enter into the commerce of the country.”
The facts in this case justify application of the principle laid down in the two aforementioned cases, and taken into consideration with the cases cited by Judge Mollison, fully support the conclusion reached.